internal_revenue_service number release date index number 7702a ------------------------ ------------------------------------------- ------------------------------------------------------------ ------------------------------------------------- ------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------- id no ------------ telephone number --------------------- refer reply to cc fip b04 plr-105180-08 date date legend -------------------------------------------------------- -------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- parent x y ------------------------------------------------------------------------------------------------------- z state a state b state c ---------------------------------------------------------------------------- ------ ------------- --------- dear -------------- this is in response to the letter submitted by your authorized representative dated date requesting rulings concerning the wellness rider facts taxpayer makes the following representations x is a life_insurance_company organized under state a law and is licensed to offer life_insurance and annuity products in states and the district of columbia y is a life_insurance_company organized under state b law and is licensed to offer life_insurance and annuity products in state b z is a life_insurance_company organized under state c law and is licensed to offer life_insurance and annuity products in all states and the district of columbia each of x y and z are individually referred to as a company and together as the companies described below plr-105180-08 the companies file a consolidated federal_income_tax return with their common parent parent on a calendar-year basis using the accrual_method of accounting despite their separate corporate identities the companies function largely as a single business_enterprise sharing the same management and staff and issuing similar products in their respective markets the wellness rider the wellness rider which will be in substantially the same form for each of the companies will be offered in conjunction with certain life_insurance contracts issued by the companies for sec_7702 purposes some of the life_insurance contracts to which the wellness rider will be attached will be tested under the cash_value accumulation test3 and others will be tested under the guideline premium cash_value_corridor_test the wellness rider will offer benefits to contract owners and insureds typically these are the same persons but in some cases they may be different as for example where a contract is owned by a_trust specifically the wellness rider will provide two benefits wellness benefits will include a full menu of educational materials provided by a reputable wellness service provider to educate the insured on the benefits of leading a healthy lifestyle wellness rewards will be in the form of a discount on current cost of insurance coi charge sec_5 the coi discount that will be available for contracts that insure individuals who periodically satisfy certain wellness qualification criteria as a condition to the coi discount under the wellness rewards benefit insureds must satisfy two criteria within a month period a the completion of a routine physical examination by a licensed physician and b maintenance of the insured’s weight within a range that is established at contract issue as part of the initial underwriting process together the wellness qualification criteria satisfaction of the wellne sec_2 the wellness rider will only be available on new contracts and will not be made available to existing contracts sec_7702 sec_7702 and sec_7702 under a universal life or similar type of cash_value life_insurance_contract that does not require fixed premium payments and does not provide a table of guaranteed cash values at each duration the cash_value is determined periodically by crediting interest to and subtracting charges from the cash_value at the previous duration with adjustments for premium payments and distributions among these charges are charges for the insurance protection provided by the contract which are known as cost of insurance coi or mortality charges coi mortality charges are determined by multiplying a mortality rate which increases with the age of the insured by the net amount_at_risk the difference between the death_benefit and the cash_value ie the pure insurance element of the contract mortality rates are determined with reference to a particular mortality_table such as the or commissioners standard ordinary cso mortality tables defined below plr-105180-08 qualification criteria by the insured allows the contract to participate in any coi discount declared under the wellness rewards benefit for the next two contract years if the insured visits the licensed physician but does not meet the weight requirement the contract will receive a smaller coi discount the companies will not use the results of the physical examinations to classify insureds indeed an insured will not be required to report the results to the applicable insurer but will only be required to submit verification by a licensed physician that the insured has undergone the required physical examination during the applicable 24-month period while it is expected that the coi discount will be declared annually the discount will not be guaranteed rather the coi discount will be set at the discretion of the companies taking into consideration factors including but not limited to the companies’ future expectations of mortality and persistency for the cohort of insureds that meet and that are expected to continue to meet the wellness qualification criteria if declared the coi discount will be applied to reduce the current mortality charges otherwise declared under the life_insurance contracts even if a coi discount is declared for a particular year the discount like the current mortality charges declared under the contracts to which the wellness rider is attached will not be guaranteed the applicable company will reserve the right to increase reduce or discontinue the coi discount provided under the wellness rewards benefit at any time contracts will be assessed an administrative expense charge of dollar_figure in the first contract_year for the wellness rider and each company may reserve the right to assess a comparable administrative expense charge in subsequent years currently the companies only intend to assess the administrative expense charge in the first contract_year the companies will not take this charge into account in computing guideline net single or 7-pay premiums under either sec_7702 or sec_7702a nor will the companies treat either the benefits provided under the wellness rider or the charge for the wellness rider as a future benefit in this respect the companies intend to treat the wellness rider as an additional benefit which is not a qualified additional benefit within the meaning of sec_7702 in calculating net single premiums for purposes of the cash_value_accumulation_test set forth in sec_7702 guideline level premiums and guideline single premiums for purposes of the guideline_premium_limitation set forth in sec_7702 and 7-pay premiums for purposes of the 7-pay test set forth in sec_7702a the companies propose to reduce the coi charges otherwise taken into account under notice_2006_95 2006_45_irb_848 date by the amount of the anticipated discount ie the amount by which the anticipated current mortality charges exceed the anticipated discounted mortality charges for the pool of contracts expected to qualify for the wellness rewards benefit based on the applicable company’s actuarial best estimates at contract issuance the reduction methodology rulings requested plr-105180-08 ruling a contract designed to satisfy the cash_value_accumulation_test set forth in sec_7702 to which the wellness rider is attached will not fail to satisfy the cash_value_accumulation_test solely because the applicable company does not perform an adjustment under sec_7702 or treat the contract as a newly issued contract each time the company declares or credits a coi discount due to the contract holder’s satisfaction of the wellness qualification criteria provided that the company uses the reduction methodology upon contract issuance in calculating the net_single_premium which would have to be paid at each duration to fund future_benefits under a contract within the meaning of sec_7702 ruling a contract designed to satisfy the guideline_premium_limitation set forth in sec_7702 and the cash_value corridor set forth in sec_7702 to which the wellness rider is attached will not fail to satisfy the guideline_premium_limitation solely because the applicable company does not perform an adjustment under sec_7702 or treat the contract as a newly issued contract each time the company declares or credits a coi discount due to the contract holder’s satisfaction of the wellness qualification criteria provided that the company uses the reduction methodology upon contract issuance in calculating the guideline_single_premium within the meaning of sec_7702 and the guideline_level_premium within the meaning of sec_7702 for the contract ruling a contract to which the wellness rider is attached will not fail to satisfy the 7-pay test set forth in sec_7702a solely because the applicable company does not treat the contract as having undergone a material_change within the meaning of sec_7702a or otherwise as a newly issued or entered into contract each time the company declares or credits a coi discount due to the contract holder’s satisfaction of the wellness qualification criteria provided that the company uses the reduction methodology upon contract issuance in calculating the net_level_premium which would have to be paid if the contract provided for paid-up future_benefits after the payment of level annual premiums for purposes of sec_7702a law and analysis sec_7702 provides that reasonable mortality charges must meet the requirement if any prescribed in regulations and which except as provided in regulations do not exceed the mortality charges specified in the prevailing_commissioners’_standard_tables as defined in sec_807 as of the time the contract is issued this standard must be used in the cash_value_accumulation_test and guideline_premium_limitation computations for purposes of the definition of life_insurance_contract set forth in sec_7702 and 7-pay test computations for purposes of the modified_endowment_contract mec rules set forth in sec_7702a the standard set forth in sec_7702 as part of the parameters for computing the guideline_single_premium and is incorporated by reference in the other relevant provisions sec_7702 and sec_7702 applies in computing- plr-105180-08 the net_single_premium the net_single_premium which would have to be paid at a particular time to fund future_benefits under the contract for purposes of the cash_value_accumulation_test see sec_7702 the guideline_single_premium the premium at issue with respect to future_benefits under the contract for purposes of the guideline_premium_limitation see sec_7702 the guideline_level_premium the level annual amount payable over a period not ending before the insured attains age computed on the same basis as the guideline_single_premium for purposes of the guideline_premium_limitation see sec_7702 and the 7-pay premium the net_level_premium which would be paid if the contract provided for paid-up future_benefits after the payment of level annual premiums for purposes of the 7-pay test see sec_7702a each of these quantities must be determined using- reasonable mortality charges which meet the requirements if any prescribed in regulations and which except as provided in regulations do not exceed the mortality charges specified in the prevailing_commissioners’_standard_tables as defined in sec_807 as of the time the contract is issued see sec_7702 the service has examined the reasonable mortality charge requirement in notice_88_128 1988_2_cb_540 notice_2004_61 2004_2_cb_596 and notice_2006_95 supra these rulings allow the use in cash_value_accumulation_test guideline_premium_limitation and 7-pay test computations of- mortality charges that do not exceed of the mortality charges specified in the commissioners’ standard ordinary cso mortality tables in the case of contracts issued before or the lesser_of mortality charges that do not exceed of the mortality charges specified in the cso mortality tables or mortality charges that do not exceed the mortality charges specified in the contract at issuance in the case of contracts issued after and under certain circumstances in plr-105180-08 the case of contracts issued before as well see notice_2006_95 sec_4 thus guaranteed mortality charges that do not exceed percent of the mortality charges specified in the applicable cso mortality tables ie the cso tables or the cso tables may be used in sec_7702 and sec_7702a computations even if the insurer actually imposes lower current mortality charges from time to time over the life of the contract on a discretionary basis in the case of contracts relying on the cso mortality tables if lower mortality charges are specified in the contract at issuance those mortality charges must be used both the availability and the amount of the coi discount under the wellness rider will be wholly within the companies’ discretion and will not be guaranteed or specified in the contracts to which the wellness rider will be attached the current mortality charges against which the coi discount will be applied will also not be guaranteed or specified in such contracts the companies may use percent of the mortality charges specified in the applicable cso mortality tables in their sec_7702 and sec_7702a computations for contracts to which the wellness rider is attached without taking into account coi discounts under the wellness rider under the reduction methodology proposed by the companies for standard contracts the companies will use mortality charges determined by reducing of the mortality charges specified in the applicable cso mortality tables which are the mortality charges guaranteed under the contracts by the amounts of anticipated coi discounts in its sec_7702 and sec_7702a computations the guaranteed rates will not exceed of the applicable mortality charge set forth in applicable cso mortality tables therefore the companies’ reduced mortality charges comply with the reasonable mortality charge requirement of sec_7702 as implemented by notice_2006_95 and notice_88_128 sec_7702 requires proper adjustments in future determinations under sec_7702 if there is a change in the benefits under or in other terms of the contract that was not reflected in any previous determination or adjustment made under sec_7702 similarly sec_7702a provides that i f there is a material_change in the benefits under or in other terms of the contract which was not reflected in any previous determination under sec_7702a the contract must be treated as a newly issued contract as of the date of the change and appropriate adjustments must be made in determining whether the contract meets the 7-pay test to take into account the cash_surrender_value under the contract any change in a mortality guarantee would be a change in the terms of a life_insurance_contract that would require a sec_7702 adjustment and would be a material_change requiring a redetermination under sec_7702a under certain limited circumstances not relevant here mortality charges based on the cso mortality tables can be used for contracts issued before date see notice_88_128 supra plr-105180-08 the declaration of a coi discount pursuant to the wellness rider however will not be a change in a mortality guarantee under a contract the contracts to which the wellness rider will be attached will not guarantee current mortality charges beyond the maximum guarantee based on the applicable cso mortality_table thus a periodic declaration by a company over the life of a contract discounting current mortality charges by discretionary coi discounts does not result in a sec_7702 adjustment or a sec_7702a material_change satisfaction of the wellness qualification criteria should not be viewed as the issuance of a new contract satisfaction of the wellness qualification criteria will not result in any new mortality charge guarantee or any other material_change in the rights and obligations under a contract instead satisfaction of the wellness qualification criteria will be taken into account in the process of setting current mortality charges for the contract which are wholly within the discretion of the companies this will occur within a framework established by the terms of the existing contract that allows the companies on a discretionary basis to impose lower mortality charges than those guaranteed in addition the companies also propose to use the reduction methodology to reasonably give effect to the impact of the coi discount on mortality charges therefore the satisfaction of the wellness criteria does not cause a contract to become newly issued conclusions ruling a contract designed to satisfy the cash_value_accumulation_test set forth in sec_7702 to which the wellness rider is attached will not fail to satisfy the cash_value_accumulation_test solely because the applicable company does not perform an adjustment under sec_7702 or treat the contract as a newly issued contract each time the company declares or credits a coi discount due to the contract holder’s satisfaction of the wellness qualification criteria provided that the company uses the reduction methodology upon contract issuance in calculating the net_single_premium which would have to be paid at each duration to fund future_benefits under a contract within the meaning of sec_7702 ruling a contract designed to satisfy the guideline_premium_limitation set forth in sec_7702 and the cash_value corridor set forth in sec_7702 to which the wellness rider is attached will not fail to satisfy the guideline_premium_limitation solely because the applicable company does not perform an adjustment under sec_7702 or treat the contract as a newly issued contract each time the company declares or credits a coi discount due to the contract holder’s satisfaction of the wellness qualification criteria provided that the company uses the reduction methodology upon contract issuance in calculating the guideline_single_premium within the meaning of sec_7702 and the guideline_level_premium within the meaning of sec_7702 for the contract plr-105180-08 ruling a contract to which the wellness rider is attached will not fail to satisfy the 7-pay test set forth in sec_7702a solely because the applicable company does not treat the contract as having undergone a material_change within the meaning of sec_7702a or otherwise as a newly issued or entered into contract each time the company declares or credits a coi discount due to the contract holder’s satisfaction of the wellness qualification criteria provided that the company uses the reduction methodology upon contract issuance in calculating the net_level_premium which would have to be paid if the contract provided for paid-up future_benefits after the payment of level annual premiums for purposes of sec_7702a the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s sheryl b flum branch chief branch financial institutions products
